Smith, Judge.
We affirm the appellant’s conviction on two counts of aggravated assault.
1. The appellant’s participation in an apparent robbery attempt in a shopping center parking lot was viewed by a SWAT squad stake-out team. The court properly allowed a SWAT officer to testify that he was watching the area for robberies or thefts because it had been a high crime area, as this evidence explained the presence and actions of the SWAT team and also explained why the officers were able to recount in such detail the appellant’s actions during the incident. This evidence is not subject to the relevancy objection urged by the appellant.
2. Enumerations based on the general grounds are without merit, there being sufficient evidence to support the verdict.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.

Jack Dorsey, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Richard E. Hicks, H. Allen Moye, Assistant District Attorneys, for appellee.